Order and judgment are modified by reducing the assessed valuation from $533,500 to $376,450, and as so modified the order and' judgment are affirmed, with costs to the appellant. The court reverses finding of fact numbered 20, and finds that the value of all relator’s said real estate on the 1st day of July, 1929, was the sum of $376,450. The court disapproves of the conclusion of law, and finds that relator’s real estate in said town should have been assessed on said assessment roll for 1929 at the sum of $376,450. Van Kirk, P. J., Hinman and Hasbrouck, JJ., concur; Whitmyer and Hill, JJ., dissent and vote for affirmance.